Citation Nr: 1534838	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left groin disorder, and if so, whether service connection is warranted. 

2. Entitlement to service connection for a right groin disorder.

3. Entitlement to service connection for a left knee disorder as secondary to a right knee disorder.

4. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1997 to March 2004.  He had service in Iraq from March to November 2003.  He also had service in Macedonia.  His primary Military Occupational Specialty was as a Wheeled Vehicle Mechanic. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO decisions issued in August 2008 and in August and October 2010. 

In May 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.

The Board denied these claims in a December 2013 decision.  Thereafter, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a December 2014 Joint Motion for Remand (JMR), which vacated and remanded, in part, the December 2013 decision of the Board to the extent that it declined to reopen the claim for service connection for a left groin disorder and denied claims for service connection for right groin, left knee, and erectile dysfunction disabilities.  The JMR did not disturb the part of the Board decision which reopened and remanded the Veteran's claim for service connection for a right knee disorder.  It also noted that the Veteran did not intend to pursue his claims of entitlement to service connection for sleep apnea or to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), which the Board had determined were withdrawn.  

The Veteran's claim for service connection for a left knee disorder has been characterized above as one entirely predicated on a theory of secondary service connection.  The parties agreed in the JMR that he did not intend to pursue the claim on a theory of direct service connection.  

The Board also remanded claims for entitlement to service connection for a right knee disorder and to a rating in excess of 10 percent for a lumbar strain as part of the December 2013 decision.  As such, these issues will not be addressed below as they are no longer before the Board.  

The issues of entitlement to service connection for left groin, right groin, left knee, and erectile dysfunction disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was denied service connection for a left groin disorder in a July 2004 rating decision.  He did not appeal.  

2. Additional evidence since submitted showing a diagnosis of bilateral iliopsoas strains is not cumulative or redundant of evidence considered by the previous denial and relates to an unestablished fact needed to substantiate the claim.


CONCLUSIONS OF LAW

1. The July 2004 rating decision that denied the Veteran's claim of entitlement to service connection a left groin disorder is a final and binding determination based on the evidence then of record.  38. U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2. New and material evidence has been received since the July 2004 rating decision and the claim for service connection for a left groin disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In July 2004, the RO denied the Veteran's claim for service connection for a left groin strain on the basis that there was no evidence of a current disability.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim"). Accordingly, the July 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Here, the Veteran submitted evidence of a left groin disorder, including the results of his August 2010 VA examination which diagnosed him with bilateral iliopsoas strains.  As his claim was previously denied because there was no chronic disability of the left groin shown by the evidence then of record, this new evidence of a diagnosis is new and material because it raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).  Thus, the Board is reopening the Veteran's claim for service connection for a left groin disorder. 


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a left groin disorder is reopened.


REMAND

The Board is remanding the remaining claims so further development can take place.  

The Veteran should be provided with a new VA examination to consider whether the left and right groin conditions are etiologically linked to his active duty service.  He last had one in August 2010, where a VA examiner concluded that there was no evidence of a bilateral iliopsoas strain while on active duty service.  However, the examiner did not account for a service treatment record (STR) from January 2001, which noted that he suffered a groin pull while running.  As a result, this examination was inadequate and the Veteran should be afforded a new one on remand to examine both the right and left groin conditions and provide opinions are their etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In the December 2014 JMR, the parties agreed that the issue of entitlement to service connection for a left knee condition was inextricably intertwined with the already remained issue of entitlement to service connection for a right knee condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The parties quoted the Veteran's hearing testimony regarding his belief that his left knee condition was secondary to the right knee condition.  Therefore, his claim for service connection for a left knee condition must be remanded so adjudication can first occur for his claim for service connection for a right knee condition.  

Finally, the Board finds that the Veteran is warranted a new VA examination regarding his erectile dysfunction.  At his May 2011 hearing, he testified that he believed his service-connected lower back condition hindered his sexual performance.  An examination is needed to consider this theory of secondary service connection for the erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA examination for his left and right groin disorders, diagnosed as iliopsoas strains.  The claims file, including a copy of this remand, should be made available for review by the examiner, and he/she should indicate that such review took place.  The examination report should include discussion of the Veteran's medical history and assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should then respond to the following:

* Whether it is at least likely as not (at least 50 percent probability) that the Veteran's left groin condition, to include an iliopsoas strain, was caused by or is otherwise related to his active duty service.

* Whether it is at least likely as not (at least 50 percent probability) that the Veteran's right groin condition, to include an iliopsoas strain, was caused by or is otherwise related to his active duty service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  He/she must address the April 2001 STR that diagnoses a groin pull, as well as the January 2004 Report of Medical history which states the Veteran pulled his groin while running.  The rationale should also address all Veteran lay contentions of record concerning his groin disabilities.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

2. Then, schedule the Veteran a VA examination for his erectile dysfunction.  The claims file, including a copy of this remand, should be made available for review by the examiner, and he/she should indicate that such review took place.  The examination report should include discussion of the Veteran's medical history and assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should then respond to the following:

* Whether it is at least likely as not (at least 50 percent probability) that the Veteran's erectile dysfunction was caused or chronically aggravated by his any of his service-connected conditions, including his lumbar spine strain with degenerative disc disease and spondylosis. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The rationale should also address all Veteran lay contentions of record concerning his erectile dysfunction, including his belief that his lower back condition could be its cause.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

3. Additionally, the AOJ should adjudicate the Veteran's already remanded claim for service connection for a right knee condition.  Adjudication of the issue of entitlement to service connection for a left knee condition has been deemed inextricably intertwined with this claim involving the right knee as it is entirely based on a theory of secondary service connection.  It cannot proceed until the claim involving the right knee has been decided.  

4. Next, review the completed development to ensure that the remand directives have been accomplished.  If there are deficiencies, take corrective action. 

5. Then readjudicate these remaining claims in light of this and all other additional evidence.  If these remaining claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.













The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


